     CASE 0:20-cv-01302-WMW-DTS Document 5 Filed 06/02/20 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


Jared Goyette,                                  Court File No. _______________
On behalf of himself and other
similarly situated individuals,

             Plaintiff,
       v.                                     MOTION FOR A TEMPORARY
                                                   RESTRAINING ORDER
City of Minneapolis; Minneapolis
Chief of Police Medaria Arradondo in
his individual and official capacity;
Minneapolis Police Lieutenant Robert
Kroll, in his individual and official
capacity; Minnesota Department of
Public Safety Commissioner John
Harrington, in his individual and
official capacity, Minnesota State
Patrol Colonel Matthew Langer, in his
individual and official capacity; and
John Does 1-2, in their individual and
official capacities.

             Defendants.


      Plaintiff Jared Goyette, on behalf of himself and a class of individuals

similarly situated (“Class Members”), hereby moves for a temporary restraining

order (“TRO”). This motion is based on Fed. R. Civ. P. 65, 42 U.S.C. § 1983, and

the First, Fourth, and Fourteenth Amendments to the United States Constitution, and

is supported by the accompanying Memorandum of Law, Declaration and Affidavit

of Jared Goyette in Support of Motion for Temporary Restraining Order, and
     CASE 0:20-cv-01302-WMW-DTS Document 5 Filed 06/02/20 Page 2 of 4




Declaration of Isabella Nascimento in Support of Motion for Temporary Restraining

Order.

      Plaintiffs specifically seek an order enjoining Defendants and their agents,

servants, employees, and representatives from:

            A.    Use of chemical agents on a Class Member, including but not

                  limited to mace/oleoresin capsicum spray or mist/pepper

                  spray/pepper gas, tear gas, skunk, inert smoke, pepper pellets,

                  xylyl bromide, and similar substances, where the Class Member

                  has identified themselves as a member of the news media or it is

                  reasonably clear that the individual is engaged in news gathering

                  activities.

            B.    Use of physical force against a Class Member, including through

                  the use of flash bang grenades, non-lethal projectiles, riot batons,

                  or any other means, where the Class Member has identified

                  themselves as a member of the news media or it is reasonably

                  clear that the individual is engaged in news gathering activities.

            C.    The arrest, detention, or taking into custody of any Class

                  Member, where the Class Member has identified themselves as

                  a member of the news media or it is reasonably clear that the




                                         2
     CASE 0:20-cv-01302-WMW-DTS Document 5 Filed 06/02/20 Page 3 of 4




                    individual is engaged in news gathering activities, except as

                    justified by the presence of probable cause for arrest.

             D.     The use of threatening language or gestures to harass or

                    intimidate a Class Member, where the Class Member has

                    identified themselves as a member of the news media or it is

                    reasonably clear that the individual is engaged in news gathering

                    activities.

The requested prohibitions would not apply to situations where Class Members

present an imminent threat of violence or bodily harm to persons or damage to

property.

      The materials submitted in support of this motion demonstrate a threat of

irreparable harm to Plaintiff and the Class Members, that the balance of this harm

against the harm that the TRO will inflict on other parties weighs in favor of granting

the TRO, that Plaintiff and the Class Members are likely to succeed on the merits,

and that the public interest favors issuing a TRO.




                                          3
    CASE 0:20-cv-01302-WMW-DTS Document 5 Filed 06/02/20 Page 4 of 4




Dated: June 2, 2020               /s/ Kevin C. Riach
                                  Kevin C. Riach (#0389277)
                                  Dulce J. Foster (#0285419)
                                  Pari I. McGarraugh (#0395524)
                                  Jacob P. Harris (#0399255)
                                  FREDRIKSON & BYRON, P.A.
                                  200 South Sixth Street, Suite 4000
                                  Minneapolis, MN 55402-1425
                                  Telephone: 612.492.7000
                                  kriach@fredlaw.com
                                  dfoster@fredlaw.com
                                  pmcgarraugh@fredlaw.com
                                  jharris@fredlaw.com

                                  Adam W. Hansen (#0391704)
                                  APOLLO LAW LLC
                                  333 Washington Avenue North, Suite 300
                                  Minneapolis, MN 55401
                                  Telephone: 612.927.2969
                                  adam@apollo-law.com

                                  Teresa Nelson (#269736)
                                  AMERICAN CIVIL LIBERTIES
                                  UNION OF MINNESOTA
                                  P.O. Box 14720
                                  Minneapolis, MN 55414
                                  Telephone: 651.529.1692
                                  tnelson@aclu-mn.org

                                  Attorneys for Plaintiff




                                   4
